LOTTINGER, Judge.
This is a suit, sounding in tort, originally filed by Henry J. Rodriguez, individually, and for the use and benefit of his minor child, Delores Rodriguez. While the matter was pending, Delores Rodriguez was emancipated by her marriage to John Johnson, and she has been properly substituted as petitioner herein. The defendants are Alfred LeBlanc, Jr., his insurer, Audubon Insurance Company, Charles Sotile, his insurer, American Casualty Company, Bryant W. Dowden, Jr., and Bryant W. Dowden, Sr., and their insurer, Southern Farm Bureau Casualty Insurance Company. The Lower Court awarded judgment in favor of petitioner and against defendants, Alfred LeBlanc, Jr., Audubon Insurance Company, Charles M. Sotile and American Casualty Company, in solido, in the sum of $1,783.75. The suit was dismissed insofar as it bore against the other party defendants.
This suit is one of eight suits which have been appealed before this Court and which have resulted from the alleged accident. In our master opinion this day handed down in the suit entitled Poirrier v. Audubon Insurance Company et al., La.App., 120 So.2d 90, we went into a lengthy discussion as to the details of the accident and the negligence, or lack of negligence of the numerous parties. We found the sole cause of the accident to be the negligence of defendant Alfred LeBlanc, Jr. and therefore held him and his insurer, Audubon Insurance Company liable, jointly and severally, and dismissed the suits as against the other defendants.
As to the question of quantum, the record discloses that petitioner received bruises to the top and side of her head, a traumatic head injury, mematoma on the right shoulder, contusions and brush burns of her face, contusions and lacerations of both knees, laceration of the inner cheek with resulting hematoma and enlargement of the right cheek, lacerations of the chin and cuts on her forehead and the bridge of her nose. She was in the hospital for three days after the accident, and visited the doctor weekly for four weeks subsequent to the accident. Approximately thirty days after the accident she returned to the hospital for an additional three days for the removal of scar tissue, an enlargement of which was forming on her right cheek. Although her injuries were quite painful, her recovery has been excellent and the scars remaining are slight. The Lower Court awarded petitioner $1,500 for her injuries, as well as special damages of $283.75, which includes loss of wages and medical and hospital expenses. We do not find any error in the said awards below, and same will be maintained.
For the reasons hereinabove assigned, the. judgment of the Lower Court will be affirmed insofar as it awards judgment in favor of petitioner, Mrs. Delores Rodriguez Johnson, and against defendants, Alfred LeBlanc, Jr. and Audubon Insurance Company, jointly and severally, in the sum of $1,783.75, together with legal interest thereon from date of Judicial demand until paid, with costs of Court, however, said judg*105ment will be amended so as to provide that, of said amount, the Audubon Insurance Company shall be liable in the principal sum of $178.64. The judgment below will be amended so as to dismiss the suit as against Charles M. Sotile and American Casualty Company, and, '-as amended, it will be affirmed.
Amended and affirmed.